DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 04/12/2022 with respect to claims 1 – 20 have been considered but are moot in view of the new ground(s) of rejection.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5, 10 – 14, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over YAMADA (US PgPub No. 2014/0063287) in view of NAKADA (US PgPub No. 2017/0323465).
Regarding claim 1, YAMADA teaches a method for displaying a preview image (paragraphs 0059 – 0061; live view), applied to a mobile terminal (figure 1 item 1), comprising: obtaining a real-time image collected by an imaging device of the mobile terminal without turning on a flashlight (figure 9 items S1 – S6 or figure 19 items S21 – S24; obtaining a real-time image collected by an imaging device of the mobile terminal without turning on a flashlight); determining at least one target area in the real-time image (figures 4A – 5B, 6, and 14 – 15; determining at least one target area in the real-time image), wherein each of the at least one target area contains an independent object or a background area (figures 4A – 5B, 6, and 14 – 15; each of the subjects can be considered as an independent object in Yamada also the background can be considered as a background area, wherein each of the block areas (i.e. target areas) in Yamada contains objects or background areas.  Hence the previous rejection is maintained); determining a distance between the mobile terminal and an entity corresponding to each of the at least one target area (paragraphs 0004 – 0007, 0012 – 0013, 0035, 0050, 0068, 0074, 0083 – 0084, 0104 – 0120; determining a distance between the mobile terminal and an entity corresponding to each of the at least one target area); determining a brightness enhancement degree for each of the at least one target area respectively according to the distance corresponding to each of the at least one target area and a flashlight parameter of the mobile terminal (paragraphs 0083 – 0084; determining a brightness enhancement degree for each of the at least one target area respectively according to the distance corresponding to each of the at least one target area and a flashlight parameter of the mobile terminal); and performing brightness enhancement on each of the at least one target area respectively according to the brightness enhancement degree for each of the at least one target area, and displaying the brightness-enhanced real-time image as a preview image (paragraphs 0083 – 0084 also figures 9 and 19; performing brightness enhancement on each of the at least one target area respectively according to the brightness enhancement degree for each of the at least one target area, and displaying the brightness-enhanced real-time image as a preview image).
However, YAMADA fails to teach enhancement depending on distance between the mobile terminal and the entity. NAKADA, on the other hand teaches enhancement depending on distance between the mobile terminal and the entity.
More specifically, NAKADA teaches enhancement depending on distance between the mobile terminal and the entity (paragraphs 0036 – 0038; enhancement depending on distance between the mobile terminal and the entity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of NAKADA with the teachings of YAMADA because NAKADA teaches in at least paragraphs 0034 and 0038 that using the invention camera shake and illumination can be corrected, thereby improving the imaging in YAMADA.

Regarding claim 2, as mentioned above in the discussion of claim 1, YAMADA in view of NAKADA teach all of the limitations of the parent claim.  Additionally, YAMADA teaches wherein determining the at least one target area in the real-time image comprises: determining at least one independent object in the real-time image (figures 4A – 5B, 6, 14 – 15, and 18; determining at least one independent object in the real-time image); and determining an area corresponding to each of the at least one independent object as one target area (figures 4A – 5B, 6, 14 – 15, and 18; determining an area corresponding to each of the at least one independent object as one target area).

Regarding claim 3, as mentioned above in the discussion of claim 1, YAMADA in view of NAKADA teach all of the limitations of the parent claim.  Additionally, YAMADA teaches determining the at least one target area in the real-time image comprises: determining at least one independent object and a background area in the real-time image (figures 4A – 5B, 6, 14 – 15, and 18; determining at least one independent object and a background area in the real-time image); determining an area corresponding to each of the at least one independent object as one target area (figures 4A – 5B, 6, 14 – 15, and 18; determining an area corresponding to each of the at least one independent object as one target area); and determining an area corresponding to the background area as one target area (figures 4A – 5B, 6, 14 – 15, and 18; determining an area corresponding to the background area as one target area).

Regarding claim 4, as mentioned above in the discussion of claim 1, YAMADA in view of NAKADA teach all of the limitations of the parent claim.  Additionally, YAMADA teaches wherein determining the at least one target area in the real-time image (figures 4A – 5B, 6, 14 – 15, and 18; determining the at least one target area in the real-time image) comprises: determining at least one independent object in the real-time image, and when a number of independent objects located in a central area of the real-time image is greater than one, determining one independent object from the independent objects as a subject, and determining an area corresponding to the subject as the target area (figures 4A – 5B, 6, 14 – 15, and 18; determining at least one independent object in the real-time image, and when a number of independent objects located in a central area of the real-time image is greater than one, determining one independent object from the independent objects as a subject, and determining an area corresponding to the subject as the target area); and determining one independent object from the independent objects as the subject comprises one of: determining an independent object located in a central position among the independent objects as the subject (paragraphs 0077 – 0084; determining an independent object located in a central position among the independent objects as the subject); or determining an independent object with a maximum number of pixels covered in the real-time image from the independent objects as the subject (figures 4A – 5B, 6, 14 – 15, and 18; determining an independent object with a maximum number of pixels covered in the real-time image from the independent objects as the subject).

Regarding claim 5, as mentioned above in the discussion of claim 1, YAMADA in view of NAKADA teach all of the limitations of the parent claim.  Additionally, YAMADA teaches determining the distance between the mobile terminal and the entity corresponding to each of the at least one target area comprises: measuring the distance between the mobile terminal and the entity corresponding to each of the at least one target area by using a distance measuring device built in the mobile terminal or a distance measuring device cooperating with the mobile terminal (paragraphs 0004 – 0007, 0012 – 0013, 0035, 0050, 0068, 0074, 0083 – 0084, 0104 – 0120; measuring the distance between the mobile terminal and the entity corresponding to each of the at least one target area by using a distance measuring device built in the mobile terminal or a distance measuring device cooperating with the mobile terminal).

Regarding claim 10, YAMADA teaches a mobile terminal (figure 1 item 1), comprising: a processor (figure 2 item 20a also paragraph 0049); and a memory configured to store instructions executable by the processor (figure 2 item 20a also paragraph 0049); wherein the processor is configured to: obtain a real-time image collected by an imaging device of the mobile terminal without turning on a flashlight (figure 9 items S1 – S6 or figure 19 items S21 – S24); determine at least one target area in the real-time image (figures 4A – 5B, 6, and 14 - 15), wherein each of the at least one target area contains an independent object or a background area (figures 4A – 5B, 6, and 14 – 15; each of the subjects can be considered as an independent object in Yamada also the background can be considered as a background area, wherein each of the block areas (i.e. target areas) in Yamada contains objects or background areas.  Hence the previous rejection is maintained); determine a distance between the mobile terminal and an entity corresponding to each of the at least one target area (paragraphs 0004 – 0007, 0012 – 0013, 0035, 0050, 0068, 0074, 0083 – 0084, 0104 – 0120; determine a distance between the mobile terminal and an entity corresponding to each of the at least one target area); determine a brightness enhancement degree for each of the at least one target area respectively according to the distance corresponding to each of the at least one target area and a flashlight parameter of the mobile terminal (paragraphs 0083 – 0084; determine a brightness enhancement degree for each of the at least one target area respectively according to the distance corresponding to each of the at least one target area and a flashlight parameter of the mobile terminal); and perform brightness enhancement on each of the at least one target area respectively according to the brightness enhancement degree for each of the at least one target area, and display the brightness-enhanced real-time image as a preview image (paragraphs 0083 – 0084 also figures 9 and 19; perform brightness enhancement on each of the at least one target area respectively according to the brightness enhancement degree for each of the at least one target area, and display the brightness-enhanced real-time image as a preview image).
However, YAMADA fails to teach enhancement depending on distance between the mobile terminal and the entity. NAKADA, on the other hand teaches enhancement depending on distance between the mobile terminal and the entity.
More specifically, NAKADA teaches enhancement depending on distance between the mobile terminal and the entity (paragraphs 0036 – 0038; enhancement depending on distance between the mobile terminal and the entity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of NAKADA with the teachings of YAMADA because NAKADA teaches in at least paragraphs 0034 and 0038 that using the invention camera shake and illumination can be corrected, thereby improving the imaging in YAMADA.

Regarding claim 11, as mentioned above in the discussion of claim 10, YAMADA in view of NAKADA teach all of the limitations of the parent claim.  Additionally, YAMADA teaches wherein in determining the at least one target area in the real-time image, the processor is further configured to: determine at least one independent object in the real-time image (figures 4A – 5B, 6, 14 – 15, and 18; determine at least one independent object in the real-time image); and determine an area corresponding to each of the at least one independent object as one target area (figures 4A – 5B, 6, 14 – 15, and 18; determine an area corresponding to each of the at least one independent object as one target area).

Regarding claim 12, as mentioned above in the discussion of claim 10, YAMADA in view of NAKADA teach all of the limitations of the parent claim.  Additionally, YAMADA teaches wherein in determining the at least one target area in the real-time image, the processor is further configured to: determine at least one independent object and a background area in the real-time image (figures 4A – 5B, 6, 14 – 15, and 18; determine at least one independent object and a background area in the real-time image); determine an area corresponding to each of the at least one independent object as one target area (figures 4A – 5B, 6, 14 – 15, and 18; determine an area corresponding to each of the at least one independent object as one target area); and determine an area corresponding to the background area as one target area (figures 4A – 5B, 6, 14 – 15, and 18; determine an area corresponding to the background area as one target area).

Regarding claim 13, as mentioned above in the discussion of claim 10, YAMADA in view of NAKADA teach all of the limitations of the parent claim.  Additionally, YAMADA teaches wherein in determining the at least one target area in the real-time image (figures 4A – 5B, 6, 14 – 15, and 18; wherein in determining the at least one target area in the real-time image) the processor is further configured to: determine at least one independent object in the real-time image, and when a number of independent objects located in a central area of the real-time image is greater than one, determine one independent object from the independent objects as a subject, and determine an area corresponding to the subject as the target area (figures 4A – 5B, 6, 14 – 15, and 18; the processor is further configured to: determine at least one independent object in the real-time image, and when a number of independent objects located in a central area of the real-time image is greater than one, determine one independent object from the independent objects as a subject, and determine an area corresponding to the subject as the target area); and determining one independent object from the independent objects as the subject comprises one of: determining an independent object located in a central position among the independent objects as the subject (paragraphs 0077 – 0084; determining an independent object located in a central position among the independent objects as the subject); or determining an independent object with a maximum number of pixels covered in the real- time image from the independent objects as the subject (figures 4A – 5B, 6, 14 – 15, and 18; determining an independent object with a maximum number of pixels covered in the real- time image from the independent objects as the subject).

Regarding claim 14, as mentioned above in the discussion of claim 10, YAMADA in view of NAKADA teach all of the limitations of the parent claim.  Additionally, YAMADA teaches wherein in determining the distance between the mobile terminal and the entity corresponding to each of the at least one target area, the processor is further configured to: measure the distance between the mobile terminal and the entity corresponding to each of the at least one target area by using a distance measuring device built in the mobile terminal or a distance measuring device cooperating with the mobile terminal (paragraphs 0004 – 0007, 0012 – 0013, 0035, 0050, 0068, 0074, 0083 – 0084, 0104 – 0120; measure the distance between the mobile terminal and the entity corresponding to each of the at least one target area by using a distance measuring device built in the mobile terminal or a distance measuring device cooperating with the mobile terminal).

Regarding claim 19, as mentioned above in the discussion of claim 10, YAMADA in view of NAKADA teach all of the limitations of the parent claim.  Additionally, YAMADA teaches wherein the processor is further configured to: receive a photographing trigger instruction (figure 9 item S9 and figure 19 item S27; receive a photographing trigger instruction); and turn on the flashlight for photographing to obtain a captured image (figure 9 item S7 and figure 19 item S25; turn on the flashlight for photographing to obtain a captured image).

Regarding claim 20, YAMADA teaches a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor (figure 2 item 20a also paragraph 0049) of a mobile terminal (figure 1 item 1), cause the mobile terminal to perform a method for displaying (figure 2 item 9) a preview image (paragraphs 0059 – 0061; live view), the method comprising: obtaining a real-time image collected by an imaging device of the mobile terminal without turning on a flashlight (figure 9 items S1 – S6 or figure 19 items S21 – S24; obtaining a real-time image collected by an imaging device of the mobile terminal without turning on a flashlight); determining at least one target area in the real-time image (figures 4A – 5B, 6, and 14 – 15; determining at least one target area in the real-time image), wherein each of the at least one target area contains an independent object or a background area (figures 4A – 5B, 6, and 14 – 15; each of the subjects can be considered as an independent object in Yamada also the background can be considered as a background area, wherein each of the block areas (i.e. target areas) in Yamada contains objects or background areas.  Hence the previous rejection is maintained); determining a distance between the mobile terminal and an entity corresponding to each of the at least one target area (paragraphs 0004 – 0007, 0012 – 0013, 0035, 0050, 0068, 0074, 0083 – 0084, 0104 – 0120; determining a distance between the mobile terminal and an entity corresponding to each of the at least one target area); determining a brightness enhancement degree for each of the at least one target area respectively according to the distance corresponding to each of the at least one target area and a flashlight parameter of the mobile terminal (paragraphs 0083 – 0084; determining a brightness enhancement degree for each of the at least one target area respectively according to the distance corresponding to each of the at least one target area and a flashlight parameter of the mobile terminal); and performing brightness enhancement on each of the at least one target area respectively according to the brightness enhancement degree for each of the at least one target area, and displaying the brightness-enhanced real-time image as a preview image (paragraphs 0083 – 0084 also figures 9 and 19; performing brightness enhancement on each of the at least one target area respectively according to the brightness enhancement degree for each of the at least one target area, and displaying the brightness-enhanced real-time image as a preview image).
However, YAMADA fails to teach enhancement depending on distance between the mobile terminal and the entity. NAKADA, on the other hand teaches enhancement depending on distance between the mobile terminal and the entity.
More specifically, NAKADA teaches enhancement depending on distance between the mobile terminal and the entity (paragraphs 0036 – 0038; enhancement depending on distance between the mobile terminal and the entity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of NAKADA with the teachings of YAMADA because NAKADA teaches in at least paragraphs 0034 and 0038 that using the invention camera shake and illumination can be corrected, thereby improving the imaging in YAMADA.

Claims 6 – 9 and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over YAMADA (US PgPub No. 2014/0063287) in view of NAKADA (US PgPub No. 2017/0323465) in view of Kim (US PgPub No. 2005/0151855).
Regarding claim 6, as mentioned above in the discussion of claim 1, YAMADA in view of NAKADA teach all of the limitations of the parent claim.
Additionally, YAMADA teaches determining a light intensity of the flashlight based on the distance (paragraphs 0004 – 0007, 0012 – 0013, 0035, 0050, 0068, 0074, 0083 – 0084, 0104 – 0120; determining a light intensity of the flashlight based on the distance); wherein determining the brightness enhancement degree for each of the at least one target area respectively according to the distance (paragraphs 0004 – 0007, 0012 – 0013, 0035, 0050, 0068, 0074, 0083 – 0084, 0104 – 0120; wherein determining the brightness enhancement degree for each of the at least one target area respectively according to the distance).
However, YAMADA fails to teach wherein determining the brightness enhancement degree for each of the at least one target area respectively according to each of the at least one target area and the flashlight parameter of the mobile terminal comprises: obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flashlight based on a luminous flux parameter of the flashlight; determining a ratio of a sum of the ambient light intensity and the light intensity of the flashlight to the ambient light intensity; and determining the brightness enhancement degree according to the ratio. Kim, on the other hand teaches wherein determining the brightness enhancement degree for each of the at least one target area respectively according to each of the at least one target area and the flashlight parameter of the mobile terminal comprises: obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flashlight based on a luminous flux parameter of the flashlight; determining a ratio of a sum of the ambient light intensity and the light intensity of the flashlight to the ambient light intensity; and determining the brightness enhancement degree according to the ratio.
More specifically, Kim teaches wherein determining the brightness enhancement degree for each of the at least one target area respectively according to each of the at least one target area and the flashlight parameter of the mobile terminal (paragraphs 0046 – 0047 also figures 3 – 6) comprises: obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flashlight based on a luminous flux parameter of the flashlight (paragraphs 0046 – 0047 also figures 3 – 6; determining the brightness enhancement degree for each of the at least one target area respectively according to each of the at least one target area and the flashlight parameter of the mobile terminal comprises: obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flashlight based on a luminous flux parameter of the flashlight); determining a ratio of a sum of the ambient light intensity and the light intensity of the flashlight to the ambient light intensity (paragraphs 0046 – 0047 also figures 3 – 6; determining a ratio of a sum of the ambient light intensity and the light intensity of the flashlight to the ambient light intensity); and determining the brightness enhancement degree according to the ratio (paragraphs 0046 – 0047 also figures 3 – 6; determining the brightness enhancement degree according to the ratio).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kim with the teachings of YAMADA in view of NAKADA because Kim teaches in at least paragraph 0010 a system with optimal preset white balance can be obtained during actual photographing thereby improving imaging in YAMADA in view of NAKADA.

Regarding claim 7, as mentioned above in the discussion of claim 1, YAMADA in view of NAKADA teach all of the limitations of the parent claim.
Additionally, YAMADA teaches determining the brightness enhancement according to the distance on the distance (paragraphs 0004 – 0007, 0012 – 0013, 0035, 0050, 0068, 0074, 0083 – 0084, 0104 – 0120; determining the brightness enhancement according to the distance).
However, YAMADA fails to teach wherein determining the brightness enhancement degree for each of the at least one target area respectively according to each of the at least one target area and the flashlight parameter of the mobile terminal comprises: obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flash light based on a luminous flux parameter of the flash light; determining a sum of the ambient light intensity and the light intensity of the flashlight; and determining the brightness enhancement degree according to the sum of the ambient light intensity and the light intensity of the flashlight. Kim, on the other hand teaches wherein determining the brightness enhancement degree for each of the at least one target area respectively according to each of the at least one target area and the flashlight parameter of the mobile terminal comprises: obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flash light based on a luminous flux parameter of the flash light; determining a sum of the ambient light intensity and the light intensity of the flashlight; and determining the brightness enhancement degree according to the sum of the ambient light intensity and the light intensity of the flashlight.
More specifically, Kim teaches wherein determining the brightness enhancement degree for each of the at least one target area respectively according to each of the at least one target area and the flashlight parameter of the mobile terminal (paragraphs 0046 – 0047 also figures 3 – 6) comprises: obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flash light based on a luminous flux parameter of the flash light (paragraphs 0046 – 0047 also figures 3 – 6; obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flash light based on a luminous flux parameter of the flash light); determining a sum of the ambient light intensity and the light intensity of the flashlight (paragraphs 0046 – 0047 also figures 3 – 6; determining a sum of the ambient light intensity and the light intensity of the flashlight); and determining the brightness enhancement degree according to the sum of the ambient light intensity and the light intensity of the flashlight (paragraphs 0046 – 0047 also figures 3 – 6; determining the brightness enhancement degree according to the sum of the ambient light intensity and the light intensity of the flashlight).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kim with the teachings of YAMADA in view of NAKADA because Kim teaches in at least paragraph 0010 a system with optimal preset white balance can be obtained during actual photographing thereby improving imaging in YAMADA in view of NAKADA.

Regarding claim 8, as mentioned above in the discussion of claim 6, YAMADA in view of NAKADA in view of Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein determining the brightness enhancement degree according to the ratio comprises: determining the ratio as the brightness enhancement degree (paragraphs 0046 – 0047 also figures 3 – 6; determining the ratio as the brightness enhancement degree).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kim with the teachings of YAMADA in view of NAKADA because Kim teaches in at least paragraph 0010 a system with optimal preset white balance can be obtained during actual photographing thereby improving imaging in YAMADA in view of NAKADA.

Regarding claim 9, as mentioned above in the discussion of claim 6, YAMADA in view of NAKADA in view of Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein determining the brightness enhancement degree according to the ratio comprises: determining the brightness enhancement degree corresponding to the ratio according to a preset positive correlation function between the ratio and the brightness enhancement degree (paragraphs 0046 – 0047 also figures 3 – 6; determining the brightness enhancement degree corresponding to the ratio according to a preset positive correlation function between the ratio and the brightness enhancement degree).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kim with the teachings of YAMADA in view of NAKADA because Kim teaches in at least paragraph 0010 a system with optimal preset white balance can be obtained during actual photographing thereby improving imaging in YAMADA in view of NAKADA.

Regarding claim 15, as mentioned above in the discussion of claim 10, YAMADA in view of NAKADA teach all of the limitations of the parent claim.
Additionally, YAMADA teaches determining a light intensity of the flashlight based on the distance (paragraphs 0004 – 0007, 0012 – 0013, 0035, 0050, 0068, 0074, 0083 – 0084, 0104 – 0120; determining a light intensity of the flashlight based on the distance); wherein determining the brightness enhancement degree for each of the at least one target area respectively according to the distance (paragraphs 0004 – 0007, 0012 – 0013, 0035, 0050, 0068, 0074, 0083 – 0084, 0104 – 0120; wherein determining the brightness enhancement degree for each of the at least one target area respectively according to the distance).
However, YAMADA fails to teach wherein in determining the brightness enhancement degree for each of the at least one target area respectively according to corresponding to each of the at least one target area and the flashlight parameter of the mobile terminal, the processor is further configured to: obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flashlight based on a luminous flux parameter of the flashlight; determining a ratio of a sum of the ambient light intensity and the light intensity of the flashlight to the ambient light intensity; and determining the brightness enhancement degree according to the ratio. Kim, on the other hand teaches wherein in determining the brightness enhancement degree for each of the at least one target area respectively according to corresponding to each of the at least one target area and the flashlight parameter of the mobile terminal, the processor is further configured to: obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flashlight based on a luminous flux parameter of the flashlight; determining a ratio of a sum of the ambient light intensity and the light intensity of the flashlight to the ambient light intensity; and determining the brightness enhancement degree according to the ratio.
More specifically, Kim teaches wherein in determining the brightness enhancement degree for each of the at least one target area respectively according to corresponding to each of the at least one target area and the flashlight parameter of the mobile terminal, the processor (paragraphs 0046 – 0047 also figures 3 – 6) is further configured to: obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flashlight based on a luminous flux parameter of the flashlight (paragraphs 0046 – 0047 also figures 3 – 6; determining the brightness enhancement degree for each of the at least one target area respectively according to each of the at least one target area and the flashlight parameter of the mobile terminal comprises: obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flashlight based on a luminous flux parameter of the flashlight); determining a ratio of a sum of the ambient light intensity and the light intensity of the flashlight to the ambient light intensity (paragraphs 0046 – 0047 also figures 3 – 6; determining a ratio of a sum of the ambient light intensity and the light intensity of the flashlight to the ambient light intensity); and determining the brightness enhancement degree according to the ratio (paragraphs 0046 – 0047 also figures 3 – 6; determining the brightness enhancement degree according to the ratio).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kim with the teachings of YAMADA in view of NAKADA because Kim teaches in at least paragraph 0010 a system with optimal preset white balance can be obtained during actual photographing thereby improving imaging in YAMADA in view of NAKADA.

Regarding claim 16, as mentioned above in the discussion of claim 10, YAMADA in view of NAKADA teach all of the limitations of the parent claim.
Additionally, YAMADA teaches determining the brightness enhancement according to the distance on the distance (paragraphs 0004 – 0007, 0012 – 0013, 0035, 0050, 0068, 0074, 0083 – 0084, 0104 – 0120; determining the brightness enhancement according to the distance).
However, YAMADA fails to teach wherein in determining the brightness enhancement degree for each of the at least one target area respectively corresponding to each of the at least one target area and the flashlight parameter of the mobile terminal, the processor is further configured to: obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flash light based on a luminous flux parameter of the flash light; determining a sum of the ambient light intensity and the light intensity of the flashlight; and determining the brightness enhancement degree according to the sum of the ambient light intensity and the light intensity of the flashlight. Kim, on the other hand teaches wherein in determining the brightness enhancement degree for each of the at least one target area respectively corresponding to each of the at least one target area and the flashlight parameter of the mobile terminal, the processor is further configured to:  obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flash light based on a luminous flux parameter of the flash light; determining a sum of the ambient light intensity and the light intensity of the flashlight; and determining the brightness enhancement degree according to the sum of the ambient light intensity and the light intensity of the flashlight.
More specifically, Kim teaches wherein in determining the brightness enhancement degree for each of the at least one target area respectively corresponding to each of the at least one target area and the flashlight parameter of the mobile terminal, the processor (paragraphs 0046 – 0047 also figures 3 – 6) is further configured to:  obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flash light based on a luminous flux parameter of the flash light (paragraphs 0046 – 0047 also figures 3 – 6; obtaining an ambient light intensity based on an automatic exposure function of the imaging device, and determining a light intensity of the flash light based on a luminous flux parameter of the flash light); determining a sum of the ambient light intensity and the light intensity of the flashlight (paragraphs 0046 – 0047 also figures 3 – 6; determining a sum of the ambient light intensity and the light intensity of the flashlight); and determining the brightness enhancement degree according to the sum of the ambient light intensity and the light intensity of the flashlight (paragraphs 0046 – 0047 also figures 3 – 6; determining the brightness enhancement degree according to the sum of the ambient light intensity and the light intensity of the flashlight).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kim with the teachings of YAMADA in view of NAKADA because Kim teaches in at least paragraph 0010 a system with optimal preset white balance can be obtained during actual photographing thereby improving imaging in YAMADA in view of NAKADA.

Regarding claim 17, as mentioned above in the discussion of claim 15, YAMADA in view of NAKADA in view of Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein in determining the brightness enhancement degree according to the ratio, the processor is further configured to: determine the ratio as the brightness enhancement degree (paragraphs 0046 – 0047 also figures 3 – 6; determining the ratio as the brightness enhancement degree).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kim with the teachings of YAMADA in view of NAKADA because Kim teaches in at least paragraph 0010 a system with optimal preset white balance can be obtained during actual photographing thereby improving imaging in YAMADA.

Regarding claim 18, as mentioned above in the discussion of claim 15, YAMADA in view of NAKADA in view of Kim teach all of the limitations of the parent claim.  Additionally, Kim teaches wherein in determining the brightness enhancement degree according to the ratio, the processor is further configured to: determine the brightness enhancement degree corresponding to the ratio according to a preset positive correlation function between the ratio and the brightness enhancement degree (paragraphs 0046 – 0047 also figures 3 – 6; determining the brightness enhancement degree corresponding to the ratio according to a preset positive correlation function between the ratio and the brightness enhancement degree).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Kim with the teachings of YAMADA in view of NAKADA because Kim teaches in at least paragraph 0010 a system with optimal preset white balance can be obtained during actual photographing thereby improving imaging in YAMADA.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
06/06/2022